—Order unanimously affirmed with costs. Memorandum: Supreme Court properly denied defendant’s motion for summary judgment dismissing the complaint. The proof submitted in support of the motion fails to establish as a matter of law that defendant did not have actual or constructive notice of the dangerous condition allegedly existing in the area of the gasoline pumps where plaintiff Henry Juszczak fell (see, Morgan v Genrich, 239 AD2d 919; Panzarella v Multiple Parking Servs. [appeal No. 1], 238 AD2d 907; Keeton v Cardinal O’Hara High School, 233 AD2d 839). (Appeal from Order of Supreme Court, Erie County, No-taro, J.—Summary Judgment.) Present—Green, J. P., Pine, Hayes, Callahan and Fallon, JJ.